ACCEPTED
                                                                                                                               03-14-00645-CV
                                                                                                                                       3959715
                                                                                                                      THIRD COURT OF APPEALS
                                                                                                                                AUSTIN, TEXAS
                                                                                                                          1/30/2015 9:32:50 AM
                                                                                                                              JEFFREY D. KYLE
                                                                                                                                         CLERK



                                  A TTORNEY G ENERAL OF T EXAS
                                                                                                         RECEIVED IN
                                                                                                   3rd COURT OF APPEALS
ENRIQUE M. VARELA                                                                                       AUSTIN,     TEXAS
                                                                                                         PHONE: (512)    463-2120
Assistant Attorney General                                                                         1/30/2015 9:32:50320-0667
                                                                                                            F AX : (512)  AM
General Litigation Division                                                       EMAIL: enrique.varela@texasattorneygeneral.gov
                                                                                                       JEFFREY D. KYLE
                                                                                                             Clerk
                                                  January 30, 2015


Jeffrey D. Kyle, Clerk
Court Of Appeals
Third District of Texas
P.O. Box 12547
Austin, Texas 78711-2547

RE:      Court of Appeals Number: 03-14-00645-CV
         Trial Court Case Number: D-1-GN-13-003462

Dear Mr. Kyle:

        I undersigned attorney will be on vacation from July 9, 2015 – July 17, 2015 we
respectfully request that any responses, hearings, conferences, trial or other court appearances in
the above-referenced matter not be scheduled during this period.

       Thank you for your courtesy and cooperation in this matter, and should you have any
questions please feel free to contact me.


                                                          Sincerely,

                                                          /s/Enrique M. Varela
                                                          ASSISTANT ATTORNEY GENERAL
                                                          GENERAL LITIGATION DIVISION

cc:      James J. Sullivan (via-ECF)




            POST OFFICE BOX 12548, AUSTIN, TEXAS 78711-2548 TEL: (512) 463-2120
                                WEB: WWW.OAG.STATE.TX.US
                              An Equal Employment Opportunity Employer ∀ Printed on Recycled Paper